{¶ 44} I concur in the majority's analysis and disposition of appellant's first and second assignments of error. I respectfully dissent from the majority's disposition of appellant's third and fourth assignments of error.
 {¶ 45} I recognize that appellant's response to appellee's motion to confirm was made within the three-month rule set forth in R.C. 2711.13 (thereby factually distinguishing this case from the Land  Lake Dev.
case, 1999 WL 1072694). Nevertheless, I believe that the legal principle that filing a response to a motion to confirm does not qualify as a motion to modify, vacate, or correct still applies. As stated by the court in Land  LakeDev., a motion to modify, vacate, or correct is a "proactive mechanism." Appellant's response to appellee's motion to confirm was reactive. Accordingly, I would affirm the trial court's decision.